DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claims 1 and 11 both claim “means for retaining” and “means for engaging”. As defined on page 6 of the specification, the retaining means is understood to refer to a receptacle in the form of a cylindrical housing. As defined on page 7 of the specification, the engaging means is understood to refer to an iris mechanism that closes around a top portion of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 12, 17, 22, 25, 27, 29, 33, 36, 38, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim 5 is replete with 35 U.S.C. 112(b) errors as listed below such that the metes and bounds of the claim (i.e. scope) are unascertainable, and so art rejection provided is as best understood by examiner. 
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 5, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, claim 12 is replete with 35 U.S.C. 112(b) errors as listed below such that the metes and bounds of the claim (i.e. scope) are unascertainable, and so no art rejection can be provided.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 12, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 12, the phrase "still more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 17, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Regarding claim 22, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 22, the phrase “and/or” in lines 3 and 8 renders the claim indefinite because it is unclear which of the two linked limitations is the claimed invention. For examination purposes, the limitations will be read as claiming the limitations in the alternative.
25, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 27, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, claim 29 is replete with 35 U.S.C. 112(b) errors as listed below such that the metes and bounds of the claim (i.e. scope) are unascertainable, and so art rejection provided is as best understood by examiner.
Regarding claim 29, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 29, line 4 recites the limitation “the inflatable bladder.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the bladder will be read as the inflatable member claimed in line 2. 
Regarding claim 29, the phrase “and/or” in line 7 renders the claim indefinite because it is unclear which of the two linked limitations is the claimed invention. For examination purposes, the limitations will be read as claiming the limitations in the alternative.
Regarding claim 33, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 33, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Regarding claim 36, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claim 38, claim 38 is replete with 35 U.S.C. 112(b) errors as listed below such that the metes and bounds of the claim (i.e. scope) are unascertainable, and so art rejection provided is as best understood by examiner.  
Regarding claim 38, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 38, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 38, the phrase "yet more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 38, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 38, the phrase “and/or” in line 4 renders the claim indefinite because it is unclear which of the two linked limitations is the claimed invention. For examination purposes, the limitations will be read as claiming the limitations in the alternative.
Regarding claim 38, the term “minimal friction” in line 8 is a relative term which renders the claim indefinite. The specification provides no further description on the degree of friction.
Regarding claim 44, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-12, 17, 25, 27, 33, 38, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US 4,519,193 A), hereinafter Yoshida.
Regarding claim 1, Yoshida teaches a device for handling fresh fruit or vegetable products attached to a plant (Fig. 3 shows picking section 6 for fruit), comprising:
means for retaining at least a first portion of a product (10); and
means for engaging a second portion of the retained product (12);
wherein the retaining means and engaging means are arranged such that, while a product is retained by the retaining means, the engaging means can be moved to detach the product (Col. 3 lines 6-24 teach the cutter 12 cutting a top portion of the fruit when it is in the trap 10).
Regarding claim 3, Yoshida teaches wherein the retaining means and the engaging means are arranged to rotate together (Col. 3 lines 9-15 teach the engaging means 12 including an outer ring gear 13 that rotates on the top of the retaining means 10).
Regarding claim 10, Yoshida teaches wherein the engaging means is arranged to inhibit movement of the second portion relative to the retained first portion when engaged therewith, for example wherein the engaging means is operable to clamp the second portion (Fig. 4 shows blades 14 of the engaging means which can swing around to meet at a single point and prevent the second portion from moving).
Regarding claim 11, Yoshida teaches a device for handling fresh fruit or vegetable products attached to a plant (Fig. 3 shows picking section 6 for fruit), comprising:
means for retaining at least a first portion of a product (10); and
means for engaging a second portion of the retained product (12);
wherein the engaging means is arranged to inhibit movement of the second portion relative to the retained first portion when engaged therewith (Fig. 4 shows blades 14 of the engaging means which can swing around to meet at a single point and prevent the second portion from moving).
Regarding claim 12, as best understood in light of the 112(b) rejections, Yoshida teaches wherein the engaging means comprises an annular member arranged to provide an aperture through which at least part of the second portion can be received; preferably: wherein the engaging means is arranged to move the second portion to a position that is generally central of the aperture; and/or wherein the annular member is configured to have a variable diameter such that the aperture can be opened or closed about the second portion; more preferably: wherein the annular member further comprises a plurality of cooperating portions arranged to move relative to each other during rotation of the retaining means so as to vary the diameter of the aperture; still more preferably wherein the plurality of portions are operable to close the aperture around the second portion such that the annular member engages the second portion (Figs. 3-4 show circular cutter 12 with three blades 14 that rotate to engage the second portion in the center of the top opening of trap 10).
Regarding claim 17, Yoshida teaches wherein the engaging means is operable to sever the second portion; preferably wherein the device further comprises cutting means operable to sever the second portion; more preferably wherein the cutting means comprises pneumatic or electric shears (Fig. 4 and Col. 3 lines 9-24 teach cutter 12 with blades 14 to cut the second portion powered by an air motor).
Regarding claim 25, Yoshida teaches wherein the retaining means comprises a mesh or frame structure, for example wherein the exterior of the retaining means does not provide a continuous solid surface (Fig. 3 shows cylindrical trap 10 which is a frame structure).
Regarding claim 27, Yoshida teaches wherein the engaging means is part of the retaining means, for example wherein the engaging means is an integral part of the retaining means (Col. 3 lines 6-8 teach that the trap 10 carries the cutter on a top portion).
Regarding claim 33, Yoshida teaches the device further comprising a sensor arranged to detect the presence of a product within the retaining means and/or entering the retaining means and/or arranged to detect the orientation of a product retained by the retaining means, preferably wherein the sensor(s) include a camera, for example an RGB camera (Fig. 3 shows photosensors 16 that detect the second portion and photosensors 17 that detect the first portion).
Regarding claim 38, as best understood in light of the 112(b) rejections, Yoshida teaches wherein the retaining means is mounted to a support; preferably wherein the support is arranged to be connected to a mechanical device, optionally wherein the support has either a single or multiple-point attachment formation for attachment to the mechanical device; and/or wherein the retaining means is mounted to a support such that it can rotate relative to the support, more preferably wherein the retaining means is rotatably mounted on one or more support components that are arranged to allow the retaining means to rotate relative to the support with minimal friction; yet more preferably wherein the support further comprises a quick-release mechanism configured to allow the device to be attached to and detached from a mechanical device, for example such that the device can be readily interchanged with a different device having a corresponding quick-release mechanism (Fig. 1 shows picking section 6 is attached to an arm assembly 5 with a high degree of freedom to allow for rotation relative to apparatus 1).
Regarding claim 44, Yoshida teaches a robot arm comprising a device according to Claim 1; preferably being arranged to connect to two or more devices according to Claim 1 (Fig. 1 shows conveyor tube 7 connected to device 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 4,519,193 A), hereinafter Yoshida, in view of Salisbury et al. (US 2017/0273241 A1), hereinafter Salisbury.
Regarding claim 2, Yoshida does not teach the engaging means rotating the second portion of the retained product. Salisbury teaches wherein the engaging means is arranged to rotate the second portion of the retained product (Figs. 12-15 of Salisbury show the second portion rotated around an axis 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the engaging means of the device of Yoshida with the engaging means to rotate the second portion as taught by Salisbury in order to improve the fruit detachment process.
Regarding claim 4, Yoshida does not teach the retaining means rotating the first portion. Salisbury teaches wherein the retaining means is operable to rotate the first portion thereby causing the second portion to be rotated when engaged by the engaging means 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Yoshida with the retaining means to rotate the first portion as taught by Salisbury in order to twist off the fruit with minimal damage.
Regarding claim 5, as best understood in light of the 112(b) rejections, Yoshida does not teach a means for rotating the retaining means. Salisbury teaches the device further comprising means for rotating the retaining means ([0048] teaches rotation assembly for tube 210), for example by applying a rotational force to the retaining means; preferably: wherein the rotating means comprises a motor arranged to provide a rotational drive output and a drive member arranged to be driven by the motor ([0048] teaches a motor that drives a belt 290), more preferably: wherein the rotating means is arranged to provide continuous rotation means; and/or wherein the drive member is arranged to engage an exterior portion of the retaining means so as to provide direct rotational drive retaining means, for example wherein said drive member is a belt, strap or chain; and/or wherein the rotating means comprises a gear and a rack arrangement; preferably wherein the retaining means is spring-loaded such that, following rotation of the retaining means from a first position to a second position, the retaining means is biased to return to the first position once the rotational force has been removed (Fig. 6 and [0048] teach a rotation assembly for tube 210 driven by a motor, belt, and external gears).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Yoshida with the means for rotating the retaining means as taught by Salisbury in order to provide a rotational force that can be applied to easily detach the fruit.
Regarding claim 36, Yoshida does not teach a means for creating a vacuum to suck the product. Salisbury teaches the device comprising means for creating a partial vacuum for sucking a product thereby to position it relative to the retaining and/or engaging means; 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Yoshida with the means for creating a vacuum to suck the product as taught by Salisbury in order to use a well-known means for sucking a fruit into a device with minimal damage.

Claims 20-22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 4,519,193 A), hereinafter Yoshida, in view of Gray (US 7,540,137 B2).
Regarding claim 20, Yoshida does not teach a means for securing the first portion in a desired position. Gray teaches the device further comprising means for securing said at least a portion of said retained product; wherein the securing means is arranged to secure at least said first portion in a desired position and/or orientation relative to the retaining means (Fig. 3 shows inflatable cuff 40 securing the first portion of the fruit with the second portion sticking out of the head 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Yoshida with the means for securing the first portion in a desired position as taught by Gray in order to prevent the fruit from being damaged or dislodged.
Regarding claim 21, Yoshida teaches a device for handling fresh fruit or vegetable products (Fig. 3 shows picking section 6 for fruit), comprising:
means for retaining at least a first potion of a product (10).
Yoshida does not teach a means for securing the first portion in a desired position. Gray teaches the device comprising means for securing at least said first portion of said retained product; wherein the securing means is arranged to secure said at least a first portion in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Yoshida with the means for securing the first portion in a desired position as taught by Gray in order to prevent the fruit from being damaged or dislodged.
Regarding claim 22, the combination of Yoshida in view of Gray as set forth above teaches wherein the retaining means has an interior compartment arranged to receive at least the first portion of the product via an opening, and wherein the securing means is disposed within the retaining means; and/or wherein the retaining means comprises a receptacle having an interior compartment arranged to receive the first portion via an opening in the receptacle; preferably: wherein the receptacle comprises a housing having an opening through which the first portion is received into the interior compartment of the housing, for example wherein the housing is in the form of cylindrical housing or canister, and/or wherein the engaging means is positioned at the opening of the retaining means (Fig. 3 of Yoshida shows cylindrical trap 10 with a top opening to receive the fruit).
Regarding claim 28, the combination of Yoshida in view of Gray as set forth above teaches wherein the securing means comprises one or more members that can be pulled tight about the product to secure it and loosened to release the product, preferably wherein the one or more members are flexible members (Col. 5 lines 52-67 of Gray teach the cuff 40 inflating to grip the fruit and secure it).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 4,519,193 A), hereinafter Yoshida, in view of Gray (US 7,540,137 B2), further in view of Bernheim et al. (US 2,968,907 A), hereinafter Bernheim.
Regarding claim 29, as best understood in light of the 112(b) rejections, the combination of Yoshida in view of Gray as set forth above teaches wherein the securing means comprises an inflatable member (Fig. 3 of Gray shows inflatable cuff 40), wherein the inflatable member is arranged to inhibit movement of the first portion when inflated; and/or wherein the inflatable bladder is arranged at least partially to surround at least the first portion of the product when inflated, more preferably wherein the bladder has a substantially U-shaped configuration when uninflated and a substantially C-shaped configuration when inflated (Fig. 3 of Gray shows uninflated U-shape and inflated C-shape in dotted lines).
The combination of Yoshida in view of Gray does not teach the connecting means allowing the retaining means to be rotated while maintaining a seal. Bernheim teaches means for connecting to an air supply for inflation of the inflatable bladder (Fig. 1 shows inflatable liner 14 with air motor 52 and main line 36), wherein the connecting means is arranged to provide a connection with the air supply that allows the retaining means to be rotated relative to the air supply while maintaining and air seal (Fig. 1 and Col. 3 lines 5-21 teach the picking head assembly rotating while the liner 14 is inflated), wherein the air supply comprises a hose or similar air conduit (Col. 2 lines 61-62 teaches the main line 36 connected to a source of air pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the securing means of Yoshida in view of Gray with the connecting means allowing the retaining means to be rotated while maintaining a seal as taught by Gray in order to facilitate separation of the fruit while it is secured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Macidull (US 7,810,305 B2) discloses a fruit harvesting apparatus with a clamshell cutter to sever the stem and an inflatable throat to actuate the cutter and transfer the fruit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671